

113 S1664 IS: One Subject at a Time Act
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1664IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo end the practice of including more than one subject in a single bill by requiring that each bill enacted by Congress be limited to only one subject, and for other purposes.1.Short titleThis Act may be cited as the
			 One Subject at a Time Act.2.One subject at a
			 time(a)One
			 subjectEach bill or joint
			 resolution shall embrace no more than one subject.(b)Subject in
			 titleThe subject of a bill or joint resolution shall be clearly
			 and descriptively expressed in the title.(c)Appropriation
			 billsAn appropriations bill shall not contain any general
			 legislation or change of existing law provision, the subject of which is not
			 germane to the subject matter of each such appropriations bill; provided,
			 however, that this section shall not be construed to prohibit any provision
			 imposing limitations upon the expenditure of funds so appropriated.3.Enforcement(a)Multiple
			 subjects in titleIf the
			 title of an Act or joint resolution addresses two or more unrelated subjects,
			 then the entire Act or joint resolution is void.(b)Provisions not
			 expressed in titleIf the title of an Act or joint resolution
			 addresses a single subject, but the Act contains one or more provisions
			 concerning a subject that is not clearly and descriptively expressed in its
			 title, then only such provision or provisions concerning the subject not
			 clearly and descriptively expressed in the title shall be void.(c)Appropriation
			 provisions outside subcommittee jurisdictionIf an Act
			 appropriating funds contains a provision outside of the jurisdiction of the
			 relevant subcommittee of the Committees on Appropriations of the House and of
			 the Senate, and therefore outside the subject of the bill, then such provision
			 shall be void.(d)Provisions of
			 appropriation bills not germane to subject matterIf an Act
			 appropriating funds contains general legislation or change of existing law
			 provision not germane to the subject matter of such bill, then each and every
			 such provision shall be void.(e)Commencement of
			 an actionAny person aggrieved by the enforcement of, or attempt
			 or threat of enforcement of, an Act passed without having complied with section
			 2 or this section, or any Member of Congress aggrieved by the failure of the
			 House of Congress of which that individual is a member to comply with any
			 requirement of those sections, shall, regardless of the amount in controversy,
			 have a cause of action under sections 2201 and 2202 of title 28, United States
			 Code, against the United States to seek appropriate relief, including an
			 injunction against the enforcement of any law, the passage of which did not
			 conform to section 2 or this section.(f)State of
			 reviewIn any judicial action brought pursuant to subsection (e),
			 the standard of review shall be de novo.